Title: From James Madison to Edmund Randolph, [28 July] 1783
From: Madison, James
To: Randolph, Edmund


My dear Sir
[Philadelphia, July 28, 1783]
Yesterday’s mail brought me no letter from you. The Address from the Citizens of Pa. came before Congs. on thursday and was referred to a Comme. of 5 members. The answer will probably be a very civil one, but will leave open the question touching the return of Congs. This question if decided at all in the affirmative must be preceded by despair of some of the competitors for the permanent residence, almost all of whom now make a common cause agst. Philada. It is not improbable that when the urgency of the scanty accomodations at Princeton comes to be more fully felt, with the difficulty of selecting a final Seat, among the numerous offers, that N.Y. in case of its evacuation may be brought into rivalship with Philada. for the temporary residence of Congress. My own opinion is that it would be less eligible as removing everything connected with Congs. not only farther from the South but farther from the Center, and making a removal to a Southern position finally more difficult, than it would be from Philada. Williamsbg. seems to have a very slender chance as far as I can discover. Annapolis, I apprehend wd. have a greater no. of advocates. But the best chance both for Maryland & Virga. will be to unite in offering a double jurisdiction on the Potowmack. The only dangerous rival in that case will be a like offer from N.J. & Pa. on the Delaware; unless indeed Congs. sd. be carried into N. York befo[re] a final choice be made in which case it wd. be difficult to get them out of the State.
In order to prepare the way to their permanent residence Congs. have appd. a Come. to define the jurisdiction proper for them to be invested with. Williamsbg. has asked our ex[planation] on this point. The nearer the subject is viewed the less easy it is found to mark the just boundary between the authority of C[ongs.] & that of the State on one side & on the other between the former & the privileges of the inhabitants. May it not also be made a question whether in constitutional strictness the gift of any Sta[te] without the Concurrence of all the rest, can authorize Congs. to exercise any power not delegated by the Confederation! As Congs. it would seem they are incompetent to every act not warranted by that instrument or some other flowing from the same source. I wish you could spare a little attention to this su[bject] & transmit your ideas [on i]t. Contrary to my intention I shall be detained here several weeks yet by a disappointmt. in some circumstances which must precede my setting out for Vrg[a.]
There is considerable ground to believe that Carlton is possessed of the definitive Treaty. He has lately sent Congs. several depositions relative to forgeries of Mr. Morris’ Notes, the authors of which he has confined in N. York & has requested that persons may be sent in to attend the examination.
The Court Martial is still proceeding in the inves[tigation of] the Mutiny but have disclosed no result.
